 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          LVB-OGDEN MARKETING, LLC,
 8                               Plaintiff,
                                                          C18-243 TSZ
 9             v.
                                                          MINUTE ORDER
10        DAVID S. BINGHAM, et al.,
11                               Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    Plaintiff has filed an Ex Parte Motion for Freeze Regarding Dissipation of
14
   Transfers from Fisher Trusts, which seeks an order prohibiting Defendants Sharon
   Bingham and Henry Dean as Trustee of the Sharon Graham Bingham 2007 Trust from
15
   spending, transferring, causing to be transferred, distributing, delivering or otherwise
   dissipating any funds or assets received from the O.D. Fisher Trust or Nellie Hughes
16
   Fisher Trust during the pendency of this proceeding. Docket no. 297.
17        (2)      On December 7, 2018, this Court ordered that “as a matter of law that
   Plaintiff is entitled to seize any distributions made or hereafter distributed to Sharon
18 Bingham and/or the SGB Trust from the Fisher Trusts.” Docket no. 182 at 11.

19        (3)     Defendants are ORDERED TO SHOW CAUSE why this Court’s
   December 7, 2018 Order does not already prohibit Defendants Sharon Bingham and
20 Henry Dean as Trustee of the Sharon Graham Bingham 2007 Trust from spending,
   transferring, causing to be transferred, distributing, delivering or otherwise dissipating
21 any funds or assets received from the O.D. Fisher Trust or Nellie Hughes Fisher Trust
   during the pendency of this proceeding. If Defendants believe the Court’s December 7
22 Order does not already prohibit dissipation of Fisher Trust assets, Defendants are

23

     MINUTE ORDER - 1
 1 additionally ordered to show cause why the Court should not grant Plaintiff’s ex parte
   motion for a freeze.
 2
          (4)    Defendants shall file a response brief of not more than fifteen (15) pages on
 3 or before Monday, March 11, 2019. Plaintiff shall file a reply brief of not more than ten
   (10) pages on or before Monday, March 18, 2019.
 4
          (5)    Plaintiff’s motion, docket no. 297, is re-noted to Monday, March 18, 2019.
 5          (6)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 6
            Dated this 4th day of March, 2019.
 7

 8                                                   William M. McCool
                                                     Clerk
 9
                                                     s/Karen Dews
10                                                   Deputy Clerk

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
